Citation Nr: 1819457	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The December 2011 rating decision denied reopening the Veteran's claim for service connection for diabetes.  The September 2012 rating decision denied, in relevant part, entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to SMC for aid and attendance.  The Veteran filed a notice of disagreement in October 2012 and was provided with a statement of the case in March 2014.  The Veteran perfected his appeal with a May 2014 VA Form 9.  

In a December 2015 rating decision, the RO granted entitlement to a TDIU.  The Board notes that the April 2016 supplemental statement of the case includes the issue of entitlement to an earlier effective date for the grant of a TDIU.  However, the Veteran has not submitted a notice of disagreement to the December 2015 rating decision, including on a proper VA Form 21-0958 in order to properly initiate the appellate process with respect to that claim.  Therefore, the issue is not properly before the Board.  See 38 C.F.R. § 20.200 (2017).

The Veteran was scheduled to testify at a Board hearing in March 2017 but cancelled the hearing in correspondence received the same month.  Therefore, the Board finds the prior Board hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2017).

The issues of entitlement to service connection for diabetes mellitus and entitlement to SMC based on regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a decision issued in October 2006, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus. 

2.  Evidence submitted since the October 2006 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The October 2006 rating decision is final.  38 U.S.C. §§ 5103, 5103A, 7105(c) (2012); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2017).

2.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In light of the Board's favorable decision to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus, no discussion of the VA's duty to notify and assist is necessary for this issue.

New and Material Evidence

Under 38 U.S.C. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Historically, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus in a July 2004 rating decision.  The Veteran filed a claim to reopen in June 2006.  In an October 2006 decision, the RO denied the claim and concluded that new and material evidence had not been submitted to reopen the claim.  The Veteran filed a notice of disagreement in April 2007 and was provided with a statement of the case in September 2007.  However, the Veteran did not submit a timely substantive appeal and the decision became final.  See 38 C.F.R. § 19.32 (2017).  

The relevant evidence of record at the time of the October 2006 rating decision included: the Veteran's service treatment records; the Veteran's personnel records that showed he was a cargo processor who offloaded inbound cargo shipments from trucks and trailers at Travis Air Force Base (AFB); VA and private treatment records that revealed a diagnosis of diabetes mellitus; a May 2004 request for information that concluded there was no evidence that the Veteran served in the Republic of Vietnam or was exposed to herbicides; a June 2006 statement in which the Veteran reported, in summary, that while stationed at Travis AFB in California he would unload cargo marked hazardous or dangerous including dioxin or Agent Orange, on one occasion a drum of dioxin fell and soaked his fatigues but he did not report the incident in fear of reprimand, and that he was in an accident that resulted in him being face down in an irrigation ditch that was a water source for a huge tomato farm that probably had defoliants and pesticides.  

The Veteran filed a claim to reopen in September 2010.  The relevant evidence associated with the claims file since the October 2006 rating decision includes: VA and private treatment records that continue to show a diagnosis of diabetes mellitus; a February 2011 formal finding of lack of information required to verify service in the Republic of Vietnam or exposure to Agent Orange during military service; a March 2011 statement in which the Veteran reported that he was not stationed in Vietnam but that he would land in a plane, sometimes several times and sometimes just one trip and that he would sometimes have to jump off to help unload the plane; a statement from the Veteran's wife about his exposure at Travis AFB; the May 2014 VA Form 9 in which the Veteran reported that he never served in Vietnam but was exposed to a number of dangerous toxic chemicals at Travis AFB, to include dioxins and Agent Orange; a November 2006 Environmental Restoration Program, Travis AFB FT004 Soil Remediation Design Package; a December 1997 record of a decision which shows that Travis AFB had base neutral acids, to include dioxins/dibenzofurans, metals, PAH, PCBs, Petroleum Hydrocarbon and VOC contaminants; the EPA Superfund Information Systems Contaminants of Concern at Travis AFB included dioxins in the soil; the Superfund Reauthorization 1994: DOD's Opportunity to Clean Up its Hazardous Waste Act; a map of Travis AFB with the Veteran's notations of the location of his barracks and work site; and picture of Travis AFB.  

The Board finds that the some of the evidence received since the October 2006 rating decision is new and material; specifically, the Veteran's reports that he flew to Vietnam to unload planes and the articles concerning chemicals found at Travis AFB.  As new and material evidence has been received, the previously denied claim of entitlement to service connection for diabetes mellitus is reopened.  The Veteran's appeal to this extent is allowed.  
ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus; the appeal is granted to this limited extent.


REMAND

The Veteran contends that his diabetes is related to exposure to herbicides and/or other harmful chemicals.  In a March 2011 statement the Veteran appears to assert that he flew to Vietnam to help unload planes.  Additionally, the articles submitted by the Veteran show that the dioxin was found in the soil at Travis AFB and it is unclear if the RO undertook all of the development specified in the VA Adjudication Procedures Manual (M21-1) for verifying herbicide exposure on a factual basis in locations other than in Vietnam or the Korean demilitarized zone.  As such, the Board finds that a remand is necessary to clarify whether the Veteran flew missions to Vietnam and to verify any herbicide exposure at Travis Air Force Base.    

Finally, the Board finds that the claim for SMC based on the need for regular aid and attendance is inextricably intertwined with the issue of entitlement to service connection for diabetes mellitus and must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the approximate date, within a two month time frame, in which he flew to Vietnam to unload planes as described in the March 2011 statement.  If sufficient information is provided, attempt to verify through official sources.  

2. Undertake any necessary steps consistent with the procedures outlined in M21-1 for verifying herbicide exposure on a factual basis in locations other than Vietnam or the Korean demilitarized zone, specifically while the Veteran was stationed at Travis Air Force AFB.  All attempts and responses must be documented in the claims file.

3. After completing the above, and any other development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


